Exhibit 23.2 Brian F. Faulkner A Professional Law Corporation 27127 Calle Arroyo, Suite 1923 San Juan Capistrano, California 92675 (949) 240-1361 July 26, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re:Andain, Inc. 2011 Stock and Option Plan Dear Sir/Madame: I have acted as counsel to Andain, Inc., a Nevada corporation (“Company”), in connection with its registration statement on Form S-8 relating to the registration of 2,000,000 shares of its common stock (“Shares”), $0.001 par value per Share, which are issuable pursuant to the Company’s 2011 Stock and Option Plan.I hereby consent to all references to my firm included in this registration statement, including the opinion of legality. Sincerely, /s/Brian F. Faulkner Brian F. Faulkner, Esq.
